UNITED STATES COURT OF APPEALS
                               FOR THE THIRD CIRCUIT




                                       No. 20-1411




                            UNITED STATES OF AMERICA


                                             v.


                     JAMES E. MURPHY, a/k/a JIMMY MURPHY,
                                      a/k/a BLACK,
                                                  Appellant
                            (M.D.Pa. No. 1-08-cr-00433-001)


Before: AMBRO, BIBAS, and ROTH, Circuit Judges


                           ORDER AMENDING OPINION


        The precedential opinion entered in this case on May 27, 2021 is hereby amended
as follows:

   -   Page 9, the first full sentence should read: “In Easter we interpreted this language
       to mean that the First Step Act does not . . . .”
   -   Page 10, n.6, the last citation sentence should read: “See United States v. Royal,
       731 F.3d 333, 342 (4th Cir. 2013).”
                            By the Court:


                            s/ Thomas L. Ambro
                            Circuit Judge
Dated: August 4, 2021
cc: All Counsel of Record